On Motion for Rehearing.
Appellees earnestly insist that the insured was either murdered or accidentally killed, and, if murdered, the beneficiary is entitled to the face of the policy; and, if death resulted from accidental means, the beneficiary is entitled to double indemnity.
Evidently the case was not tried on the theory of murder. The trial court did not submit an issue, and none was requested, on that theory. The jury found that the insured met her death as the result of an accident and not of suicide, and, on such findings, the judgment was entered for double indemnity.
 There is not a scintilla of evidence that the insured came to her death by accident, and the sum total of the jury’s findings is, that the insured was not murdered. Murder is the antithesis of accident; if death resulted from accident, certainly it was not murder. The only testimony surrounding the event of the insured’s death was that of the two witnesses mentioned in our original opinion, to the effect that her death was suicidal. Under the terms of the poli.cy, the burden was on the beneficiary to allege and prove the necessary elements of accident in order to recover double indemnity; and on the Insurance Company that the deceased came to her death as the result of suicide, to avoid liability for the face of the policy. The company successfully met the burden; accordingly, appellees’ motion for rehearing is overruled.